IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                        _____________________

                             No. 97-40172
                        _____________________



UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                               versus
EDELMIRO DELAGARZA-VILLARREAL,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
               Southern District of Texas, McAllen
_________________________________________________________________
                           May 8, 1998

Before WISDOM, JOLLY, and HIGGINBOTHAM, Circuit Judges.

E. GRADY JOLLY, Circuit Judge:

     Edelmiro    Delagarza-Villarreal   (“Delagarza”)   appeals   his

convictions for conspiracy to possess with intent to distribute

marijuana and possession with intent to distribute marijuana.
Delagarza argues that the evidence is insufficient to support the

convictions, that he received ineffective assistance of counsel,

and that the trial court erred when it refused to grant his motion

for a mistrial based upon evidence of government misconduct.      This

appeal also presents an issue of apparent first impression in this

circuit--the scope of the fugitive disentitlement doctrine in the

light of the Supreme Court’s opinion in Ortega-Rodriguez v. United

States.   507 U.S. 234, 113 S. Ct. 1199, 122 L. Ed. 2d 581 (1993).    We
decline   to    apply   the   doctrine    in   this   instance   to   dismiss

Delagarza’s appeal.      We instead affirm the conspiracy conviction

and reverse the conviction for possession because of insufficient

evidence that Delagarza aided and abetted any co-conspirator’s

possession of marijuana.

                                     I

     This case arises from a reverse-buy sting operation. In March

1994, Delagarza asked Jorge Guajardo-Benavidez (“Guajardo”), an

acquaintance of Delagarza’s for more than ten years, to broker a
marijuana      transaction.      Delagarza      had   several    prospective

purchasers and Guajardo had connections--one of whom, unbeknownst

to him, was an informant.      Guajardo contacted the informant to set

up the transaction and a meeting was arranged between Guajardo, and

the informant, and the Mexican drug supplier, “Juan Fonseca,” who

was in fact an undercover officer.

     At the meeting, Guajardo inspected a sample of marijuana--a 4½

pound “brick”--and, based upon the sample, struck a deal for a 500-

pound purchase at $250 per pound with a $40,000- to $60,000-down

payment, with the remainder due in two weeks.           Guajardo suggested
that the transaction take place at a “stash house” on Sprague

Street in Edinburg, Texas, a location selected by Delagarza.              The

men attempted to do the deal the following day, March 31, 1994, but

Delagarza’s purchasers had suddenly departed.           They agreed to try

again later.




                                    -2-
     On April 18, 1994, Delagarza met with Guajardo and told him

that his purchasers had returned to town and they could complete

the drug deal.   Guajardo and Delagarza agreed to meet later after

Guajardo had contacted the undercover officer.    Guajardo and the

officer met at a K-Mart parking lot and agreed on a 500-pound

delivery.    Guajardo then returned to the Sprague Street stash

house, where he found Delagarza with Norberto De La Rosa and Felipe

Clemente Munoz--the buyers.   All three men joined Delagarza in his

vehicle and proceeded to rendezvous with the undercover officer at
the K-Mart parking lot.

     The undercover officer, who carried a hidden wire, recorded

the meeting on audiotape.     Guajardo approached the undercover

officer and told him that the money was there.       Both men then

returned to Guajardo’s vehicle.    The undercover officer asked how

much money they had and De La Rosa answered “Cuarenta” (meaning

$40,000).   De La Rosa then asked if the marijuana was “guaranteed”

and Munoz displayed the cash contained in a towel.        Delagarza

inquired whether the weed was of good quality, specifically, if the

marijuana was “green.” The officer answered affirmatively that the
drug was “pino” or green.

     Upon confirmation that the marijuana was to be delivered to

the Sprague Street stash house, the undercover officer gave the

“bust signal” and arrested all four men--Guajardo, Delagarza, De La

Rosa, and Munoz.   The authorities seized exactly $40,000.

                                  II




                                  -3-
                                   3
     Delagarza, Guajardo, De La Rosa, and Munoz were all charged in

a two-count indictment for conspiracy to possess with intent to

distribute and possession with intent to distribute marijuana. The

three co-defendants pled guilty, but Delagarza elected for trial.

The case began on August 9, 1994, and two days later, Delagarza

absconded during a court recess.            A warrant was issued for his

arrest, and the trial went forward.

     Meanwhile, the prosecutor learned that the case agent had held

a brief, unauthorized conversation with two jurors, discussing his
educational background, job experience, personal on-the-job safety,

and law enforcement corruption.           The prosecutor advised the court

of these happenings and the court interviewed the two jurors,

discussed the communications with the entire panel, dismissed the

two conversationalists, and replaced them with two alternates. The

case proceeded against Delagarza in absentia, and the jury returned

a guilty verdict as to the two charges on August 15, 1994.                   A

sentencing date was set two months later, but Delagarza failed to

show.

     Co-defendants De La Rosa and Munoz moved to withdraw their
guilty pleas during Delagarza’s absence in the spring of 1995.               A

superseding indictment was handed down against them and a jury

selected for the upcoming trial.          Before trial began, however, the

two defendants opted to withdraw their motions to withdraw their

guilty   pleas   and   abide   by   the    terms   of   their   original   plea




                                     -4-
                                      4
agreements.           Guajardo, De La Rosa, and Munoz were sentenced on

March 27, 1996.          None appealed.

       Authorities           recaptured   Delagarza    on    April     23,   1996,   and

returned him to the custody of the trial court.                              The court

sentenced him on August 7, 1996, to serve two concurrent 120-month

terms of imprisonment for the drug convictions followed by a

consecutive one-day sentence for his failure to appear conviction.1

Delagarza timely appealed.

                                            III
       As an initial matter, we address the government’s request that

we invoke our discretion and employ the fugitive disentitlement

doctrine to dismiss Delagarza’s appeal without reaching the merits.

       It       is   generally    accepted      that   circuit   courts      have    the

authority to fashion procedural rules governing the management of

litigation before them.              Ortega-Rodriguez v. United States, 507
U.S. 234, 252, 113 S. Ct. 1199, 1210, 122 L. Ed. 2d 581 (Rehnquist,

C.J.,    dissenting)           (1993).      Specifically,      the     Supreme   Court

recognized almost thirty years ago that an appeal may be dismissed

if the appellant becomes a fugitive from justice while his appeal
is pending.          Molinaro v. New Jersey, 396 U.S. 365, 365-66, 90 S. Ct.
498,    498-99,         24 L. Ed. 2d 586     (1970)    (coining     doctrine     of

disentitlement); United States v. DeValle, 894 F.2d 133, 134, 138

(5th Cir. 1990) (“As a general matter, willful flouting of the


            1
        Delagarza had previously pled guilty to a superseding
indictment for his failure to appear.




                                            -5-
                                             5
judicial system on the part of one seeking appellate redress should

not go wholly unrecognized.”); United States v. Glomb, 877 F.2d 1,

3 (5th Cir. 1989).      Since then, we have incrementally expanded the

rule to allow dismissal when the fugitive is captured before the

motion to dismiss the appeal is ever filed, and, even further, this

circuit has held that the appellate court retains the discretion to

dismiss an appeal when the appellant’s fugitive status commences

before the filing of an appeal.             DeValle, 894 F.2d at 136.               In

fact, the case law could be read to condone dismissal even though
recapture may occur before the appellate process is invoked.                       Id.

(noting     dismissal   may   be   appropriate      “at    least    as   to   trial

proceedings completed before the appellant became a fugitive.”).

      The Supreme Court, however, curtailed the application of the

fugitive disentitlement        doctrine     in    its   1993   Ortega-Rodriguez

opinion.     See 507 U.S. at 249-51, 113 S.Ct. at 1208-10.               The facts

then before the Court closely mirror those before us now.                          The

defendant had fled the jurisdiction of the district court after

conviction, but was apprehended before sentencing and appeal.                      The

Eleventh Circuit, without addressing the merits of the appellant’s
arguments, dismissed the appeal under the fugitive disentitlement

doctrine.     The Supreme Court granted certiorari to determine the

proper reach of the doctrine.

      The    Court   initially     acknowledged     that    “dismissal        by    an

appellate court after a defendant has fled its jurisdiction serves

an   important   deterrent    function      and    advances    an   interest       in




                                      -6-
                                       6
efficient, dignified appellate practice.”                 Ortega-Rodriguez, 507
U.S. at 242, 113 S.Ct. at 1204-05 (emphasis added).                   Noting that

the justifications advanced for allowing dismissal all assume that

a sufficient connection exists between the defendant’s fugitive

status    and   the   appellate     process    so   as    to   make   dismissal    a

reasonable sanction, the Court turned to examine the basis for that

assumption when a fugitive is recaptured before the appellate

process begins.       Id. at 243-45, 113 S.Ct. at 1205-06.

     The Court first noted that the risk of unenforceability of an
appellate court’s judgment is nonexistent if the defendant is in

custody when he begins the appellate process.                    Id. at 244, 113

S.Ct. at     1206.     Similarly,     the     “efficient       operation”   of   the

appellate process generally will not have been interrupted by a

fugitive’s absconding when the fugitive files an appeal after

recapture.      Id. at 245, 113 S.Ct. at 1206 (noting that court that

faces “additional trouble” is “the court before which the case is

pending at the time of escape”).         Similarly, the fugitive’s flight

from the district court’s jurisdiction affronts the dignity of the

district court--not that of the appellate court--and the trial
court has available to it adequate sanctioning authority to defend

its own dignity.      Id. at 245-46, 113 S.Ct. at 1206-07.            Because the

trial court “is quite capable of defending its own jurisdiction,”

the district court may fashion an appropriate punishment to deter

escape.         Deterrence   from     escape     of      the    district    court’s

jurisdiction thus fails to withstand scrutiny as a justification




                                       -7-
                                        7
for appellate dismissal when recapture occurs before the appellate

process is invoked.    Id. at 247, 113 S.Ct. at 1207.

     Thus, the Court concluded that

     while dismissal of an appeal pending while the defendant
     is a fugitive may serve substantial interests, the same
     interests do not support a rule of dismissal for all
     appeals filed by former fugitives, returned to custody
     before invocation of the appellate system. Absent some
     connection between a defendant’s fugitive status and his
     appeal, as provided when a defendant is at large during
     “the ongoing appellate process,” . . . the justifications
     advanced for dismissal of fugitives’ pending appeals
     generally will not apply.

Id. at 249, 113 S.Ct. at 1208 (emphasis added).
     The Court, however, did not completely disembowel an appellate

court’s authority to apply the disentitlement doctrine when a

defendant’s fugitive status predates the appeal. Id., 113 S.Ct. at

1208.    For instance, if a long escape would so prejudice the

government   at   retrial   after   a     fugitive’s   successful   appeal,

employment of the doctrine may be appropriate.2          Id., 113 S.Ct. at

1208.   Similarly, a defendant’s flight that prevents the appellate

court from consolidating his appeal with that of his co-defendants

could justify application of the dismissal rule, if the appellate
court were to determine that the inability to consolidate worked a

“significant interference with the operation of its appellate


        2
        The Court specifically noted, however, that an appeal
successfully premised on insufficiency of the evidence would fall
outside that class of cases. Irrespective of the prejudice to the
government, a defendant may not be retried if he wins under that
argument. 507 U.S. at 249, 113 S. Ct. at 1208. Delagarza presents
arguments premised on insufficiency of the evidence, but also on
ineffective assistance of counsel and failure to grant a mistrial.




                                    -8-
                                     8
process.”   Id. at 250, 113 S.Ct. at 1209.     Finally, the Court

declined to require a case-specific analysis, but provided that

appellate courts may fashion generally applicable rules to apply to

specific, recurring situations. Furthermore, the circuits need not

operate in uniformity in their promulgation of fugitive dismissal

rules.   Id. at 250-51 nn.23 & 24, 113 S. Ct. at 1209 nn.23 & 24.

     This appeal presents this Circuit’s first opportunity to offer

our interpretation of Ortega-Rodriguez.   The government maintains

that it will be unduly prejudiced should Delagarza succeed in his
appeal and this action be remanded for a new trial.      The audio

taped conversations of Delagarza and his co-defendants along with

the “brick” of marijuana have since been destroyed, and the $40,000

has been forfeited to state authorities.      The government also

contends that it already has been unduly prejudiced by Delagarza’s

fleeing because the co-defendants, who had initially pled guilty,

attempted to withdraw their pleas when Delagarza fled.

     Notwithstanding the government’s arguments, however, we must

conclude that the alleged prejudice to the government will not

suffice to support dismissal of Delagarza’s appeal.      First, the
government failed sufficiently to demonstrate that the “brick” of

marijuana would not have been destroyed nor the $40,000 forfeited

to the state absent Delagarza’s fugitive status.    Second, should

Delagarza succeed on his insufficiency of the evidence arguments,

this action will not be remanded for a new trial.      The Supreme

Court laid down a specific rule that prejudice to the government at




                                -9-
                                 9
retrial may not be utilized as a factor favoring dismissal of the

appeal when the fugitive defendant’s argument concerns sufficiency

of the evidence, simply because success on an insufficiency of

evidence argument would not result in retrial.3

     Additionally, the government made no attempt to tie the

co-defendants’    decisions   to     withdraw       their   guilty     pleas   to

Delagarza’s absence.     There is no evidence before this court that

De La Rosa and Munoz attempted to withdraw their guilty pleas

because of Delagarza’s fugitive status.            We do not mean to place a
significantly    heavy   burden    on     the    prosecution   to   demonstrate

prejudice before application of the disentitlement doctrine may be

imposed.    We simply hold that, whatever the burden may be, the

government did not meet it in this instance.

     The government also suggests that the long delay of the

instant    appeal,   occasioned      by     Delagarza’s     fugitive     status,

unnecessarily burdened this court’s appellate process.                 We cannot

say, however, that the delay in this case significantly interfered

with our judicial process.        See Ortega-Rodriguez, 507 U.S. at 250,
113 S. Ct. at 1209.    Again, it is important to note what we are not
holding: We are not holding that delay occasioned by a defendant’s

fleeing may never work a significant interference with our court

system so as to justify dismissal.              We are holding only that the

delay in this case fails to meet that standard.



     3
      See supra note 2.




                                     -10-
                                      10
       Finally, the government maintains that dismissal is proper

because Delagarza’s fugitive status created the potential for

separate appeals. Although the three co-defendants who pled guilty

did not appeal, the government argues that they could have done so

and this court could not have consolidated all of the defendants’

appeals   because   of    Delagarza’s   absence.     For       instance,   the

government maintains that the three co-defendants’ appeals could

have been consolidated had they appealed, but, in such a situation,

Delagarza, because of his fugitive status, would have been afforded
his own separate appeal absent application of the disentitlement

doctrine.    Thus, the government suggests that we develop a general

rule allowing dismissal of any fugitive defendant’s appeal when

that defendant has been tried and convicted with one or more co-

defendants who could have appealed from their own convictions or

sentences.

       It is true that the Supreme Court specifically noted that a

defendant’s flight that worked a significant interference with the

appellate    process     by   preventing   the   appellate       court     from

consolidating his appeal with those of his co-defendants could
justify application of the dismissal rule.         In this case, however

Delagarza’s co-defendants did not appeal and we are unable to hold

that    affording   Delagarza     an    appeal   works     a    “significant

interference” with our normal appellate practice.                We are thus

constrained to hold that the mere potential interference with our

consolidation process presented here does not meet the requisite




                                   -11-
                                    11
test for demonstrating “some connection between [the] defendant’s

fugitive status and his appeal.”      The prosecution’s motion to

dismiss shall be denied.

                                IV

                                A

     Turning to the merits of the appeal, Delagarza initially

argues that the evidence is insufficient to support his conviction

for conspiracy to knowingly and intentionally possess with intent

to distribute a controlled substance. He contends that there is no
evidence that he made any arrangements to purchase the marijuana

and that the uncorroborated testimony of an alleged co-conspirator

does not prove his guilt beyond a reasonable doubt. The government

maintains, however, that all of the evidence, including Guajardo’s

testimony, sufficiently supports the conviction.

                               (1)

     When evaluating an insufficiency claim, we view the evidence

and all reasonable inferences to be drawn therefrom in the light

most favorable to the government to determine whether a rational

trier of fact could have found the essential elements of the
offense beyond a reasonable doubt.4   United States v. Greer, 137


    4
     We employ this standard of review because Delagarza preserved
his insufficient evidence claim by moving for a judgment of
acquittal at trial. United States v. Sneed, 63 F.3d 381, 385, n.2
(5th Cir. 1995), cert. denied, 516 U.S. 1048, 116 S. Ct. 712, 133
L. Ed. 2d 667 (1996); see United States v. Galvan, 949 F.2d 777, 782-
83 (5th Cir. 1991) (reviewing for “manifest miscarriage of justice”
because defendant failed to move for directed verdict or judgment
of acquittal).




                               -12-
                                12
F.3d 247, 249 (5th Cir. 1998) (citing United States v. Bell, 678
F.2d 547, 549 (5th Cir. 1982) (en banc), aff’d, 462 U.S. 356, 103
S. Ct. 2398, 76 L. Ed. 2d 638 (1983)); United States v. Burton, 126
F.3d 666, 669-70 (5th Cir. 1997).     “‘The evidence need not exclude

every reasonable hypothesis of innocence or be wholly inconsistent

with every conclusion except that of guilt, and the jury is free to

choose among reasonable constructions of the evidence.’”     Burton,
126 F.3d at 669-70 (quoting United States v. Bermea, 30 F.3d 1539,

1551 (5th Cir. 1994)).   Our review does not change irrespective of
whether the evidence is direct or circumstantial. Burton, 126 F.3d

at 670.   What we may not do is reweigh the evidence or assess the

credibility of the witnesses, but instead we must “‘accept all

credibility choices that tend to support the jury’s verdict.’”

Sneed, 63 F.3d at 385 (quoting United States v. Anderson, 933 F.2d
1261, 1274 (5th Cir. 1991)); United States v. Lopez, 74 F.3d 575,

577 (5th Cir.), cert. denied, ___ U.S. ___, 116 S. Ct. 1867, 134
L. Ed. 2d 964 (1996).

                                (2)

     To prove a drug conspiracy in violation of 21 U.S.C. §§ 841
and 846, the government must present evidence demonstrating beyond

a reasonable doubt (1) the existence of an agreement between two or

more persons to violate the narcotics laws, (2) that the defendant

knew of the agreement, and (3) that he voluntarily participated in




                                -13-
                                 13
the agreement.5       United States v. Maltos, 985 F.2d 743, 746 (5th

Cir. 1992) (citing United States v. Gallo, 927 F.2d 815, 820 (5th

Cir. 1991)).      The government is not required to make its case

through direct evidence, but “[t]he agreement, a defendant’s guilty

knowledge and a defendant’s participation in the conspiracy all may

be   inferred        from   the       ‘development   and     collocation       of

circumstances.’” Maltos, 985 F.2d at 746 (quoting United States v.

Lentz, 823 F.2d 867, 868 (5th Cir.) (quoting United States v.

Vergara, 687 F.2d 57, 61 (5th Cir. 1982)), cert. denied, 484 U.S.
957, 108 S. Ct. 354, 98 L. Ed. 2d 380 (1987)).

     The defendant’s mere presence at the crime scene is alone

insufficient    to    support     a   reasonable   inference     that   he   is a

participant in the conspiracy.           United States v. Chavez, 947 F.2d
742, 745 (5th Cir. 1991).             Presence and association, along with

other evidence, however, are factors that may be considered by the

jury in finding conspiratorial participation.              Id.

     The record contains ample evidence supporting the jury’s

finding beyond a reasonable doubt that Delagarza knew about and

voluntarily participated in a drug conspiracy.             Guajardo testified
that he sought to buy marijuana from the informant at Delagarza’s



     5
     Delagarza argues that the government failed to prove an overt
act in furtherance of the conspiracy. No proof of an overt act is
required in order to obtain a conviction for conspiracy to possess
a controlled substance with the intent to distribute it. United
States v. Bermea, 30 F.3d 1539, 1551-52 (5th Cir. 1994), cert.
denied, 513 U.S. 1156, 115 S. Ct. 1113, 130 L. Ed. 2d 1077 (1995);
United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989).




                                        -14-
                                         14
request and that a connection existed between Delagarza and the

stash house on Sprague Street.           Delagarza actively participated in

discussions with the undercover officer before the drug deal was

consummated and he was present when the participants decided to

make the drugs-for-money exchange at the Sprague Street residence.

We find unpersuasive Delagarza’s sufficiency argument with respect

to his conviction for conspiracy.

                                         B

     Delagarza    argues    more    persuasively        that    the   evidence    is
insufficient to support his conviction for possession with intent

to distribute marijuana, the substantive count of which he was

convicted.    To obtain a conviction for possession with intent to

distribute, the government must prove that the defendant: (1)

knowingly (2) possessed a controlled substance (3) with intent to

distribute it.    United States v. Gonzales, 121 F.3d 928, 936 (5th

Cir. 1997); Lopez, 74 F.3d at 577 (citing United States v. Diaz-

Carreon, 915 F.2d 951, 953 (5th Cir. 1990)).                     The government

proceeded against Delagarza under an aiding and abetting theory--

that is, that he aided and abetted Guajardo in possessing marijuana
with the intent to distribute it.

     A   defendant   may    be    convicted     of     aiding   and    abetting    a

substantive criminal offense “when he associates with the criminal

activity,    participates    in    it,    and   acts    to   help     it   succeed.”

Gonzales, 121 F.3d at 936.         “A conviction for aiding and abetting

the possession of a controlled substance with intent to distribute




                                     -15-
                                      15
does not require that [the defendant] have actual or constructive

possession of the drug.        It only requires that [he] associate

himself with the venture, and participate in a way calculated to

bring about that venture’s success.”        United States v. Pena, 949
F.2d 751, 755-56 (5th Cir. 1991).    Here, Delagarza must have aided

and abetted “both the possession of the drug and the intent to

distribute it.”   United States v. Williams, 985 F.2d 749, 753 (5th

Cir. 1993).   We may uphold the conviction even if Delagarza never

had actual or constructive possession of the marijuana.          Gonzales,
121 F.3d at 936; Williams, 985 F.2d at 753.               While Delagarza

himself need not have actually or constructively possessed the

marijuana in order to sustain his conviction, at least one of his

co-defendants must have had such possession.             United States v.

Lindell, 881 F.2d 1313, 1322-23 (5th Cir. 1989) (noting defendant’s

actions “facilitated the possession by others of marihuana with the

intent to distribute.”).

     The   government    contends    that      co-defendant     Guajardo’s

“possession” of the sample 4½ pound brick of marijuana when he

inspected it for its quality, along with evidence of Delagarza’s
active   participation   and   presence   at   the    drug   negotiations,

suffices to support Delagarza’s conviction.          Although the evidence

easily supports a reasonable juror’s finding that Delagarza aided

and abetted an intention or plan to distribute marijuana once it

was possessed, the evidence will not support a finding that he

aided and abetted the possession of marijuana.          The simple fact is




                                  -16-
                                   16
that Guajardo never possessed the 4½ pound sample.            Based on the

evidence in the record before us, no rational trier of fact could

have so found.      The only evidence in the record is that the

undercover agent “handed Guajardo a sample of marihuana . . . for

his   inspection”   during    the    negotiations.       Guajardo’s       mere

inspection   in   this   instance   does   not   constitute    possession,

especially when Guajardo did not purchase the brick and returned it

to the undercover agent.      Inasmuch as the record will not support

possession   by   Guajardo,   Delagarza    did   not   aid   and   abet    the
possession of the marijuana brick and his aiding and abetting

conviction must thus be overturned.

                                     C

      As his third point of error, Delagarza argues that he received

ineffective assistance of counsel at trial in violation of the

Sixth Amendment. Delagarza raises this issue for the first time on

appeal.   As a general rule of practice, we will not address on

direct appeal ineffective assistance claims not presented to the

district court.     United States v. Chavez-Valencia, 116 F.3d 127,

133-34 (5th Cir. 1997); United States v. Gaytan, 74 F.3d 545, 557
(5th Cir.), cert. denied, ___ U.S. ___, 117 S. Ct. 77, 136 L. Ed. 2d
36 (1996); United States v. Packer, 70 F.3d 357, 361 (5th Cir.

1995) (quoting United States v. Navejar, 963 F.2d 732, 735 (5th

Cir. 1992)), cert. denied, ___ U.S. ___, 117 S. Ct. 75, 136 L. Ed. 2d
34 (1996); United States v. Fry, 51 F.3d 543, 545 (5th Cir. 1995).

We grant an exception to this rule “only in rare cases where the




                                    -17-
                                     17
record allow[s] us to fairly evaluate the merits of the claim.”

Navejar, 963 F.2d at 735.

       Delagarza maintains that his trial attorney failed to object

to numerous hearsay statements and to the admission into evidence

of   several     extraneous     offenses       of    his     co-conspirators.            The

district court held no hearing on the matter to develop the facts

and the     record     does    not   provide        sufficient      detail      about    the

attorney’s conduct to allow us to make a fair evaluation of the

merits of Delagarza’s claim.             We thus deny Delagarza’s appeal on
this    ground    without      prejudice       to     his       ability    to   raise     it

collaterally in a habeas corpus proceeding.

                                           D

       In his final point of error, Delagarza maintains that his

Fourteenth Amendment rights were violated “by the intentional acts

of government agents.”           While the trial was ongoing, two sitting

jurors    approached     the    case    agent       and     engaged   in    a   five-     to

fifteen-minute conversation with him.                      Their inquiries did not

concern the specifics of the trial, but instead indicated their

curiosity      with    certain       aspects    of        the    agent’s     occupation.
Delagarza’s trial counsel requested a mistrial, but the district

judge denied the motion, dismissed the two jurors from the panel,

and replaced them with two alternates. Although trial counsel

indicated his satisfaction with the remaining jurors’ retention on

the panel and did not renew the motion for mistrial, Delagarza now

argues that      the    officer’s      conduct       was    so    outrageous      that    it




                                         -18-
                                          18
violated his right to a fair trial and we should thus dismiss the

charges against him.6

          In a criminal case, any private communication,
     contact, or tampering directly or indirectly, with a
     juror during a trial about the matter pending before the
     jury is, for obvious reasons, deemed presumptively
     prejudicial. . . . The presumption is not conclusive,
     but the burden rests heavily upon the Government to
     establish, after notice to and hearing of the defendant,
     that such contact with the juror was harmless to the
     defendant.

Denman, 100 F.3d at 405 (quoting Remmer v. United States, 347 U.S.
227, 229, 74 S. Ct. 450, 451, 98 L. Ed. 2d 654 (1954)).               The trial
court must   conduct    a   hearing   after   receiving   notice    of   such

communication to determine the underlying circumstances, the impact



    6
     The government maintains that Delagarza has not appealed the
denial of his motion for mistrial and, thus, that he has waived
that issue. United States v. Denman, 100 F.3d 399, 405 (5th Cir.
1996) (“We review for abuse of discretion a trial judge’s denial of
a motion for mistrial based on allegations of improper
extrajudicial conduct by jurors.”); United States v. Almeida-Biffi,
825 F.2d 830, 833 (5th Cir. 1987), cert. denied, 485 U.S. 1010, 108
S. Ct. 1478, 99 L. Ed. 2d 706 (1988).        Applewhite v. Reichhold
Chemicals, Inc., 67 F.3d 571, 573 (5th Cir. 1995) (noting failure
to brief and argue issue constitutes waiver). Because Delagarza
did not raise this argument with the district court, according to
the government, we review for plain error.        United States v.
Wilson, 116 F.3d 1066, 1085 (5th Cir. 1997); Fed.R.Crim.P. 52(b).
Plain error is “‘error so obvious and substantial that failure to
notice it would affect the fairness, integrity, or public
reputation of the judicial proceedings and would result in manifest
injustice.’” United States v. Johnson, 127 F.3d 380, 393 (5th Cir.
1997) (quoting United States v. Reyes, 102 F.3d 1361, 1364 (5th
Cir. 1996)). In his brief, however, Delagarza lists as his fourth
issue that “[t]he trial court erred in not granting a motion for
mistrial upon receiving evidence that one of the Government’s
witness [sic] had conversed with jury members outside of the
courtroom . . . .” As is evident from our discussion, however,
Delagarza’s appeal on this ground is meritless irrespective of the
standard of review.




                                  -19-
                                   19
of the contact on the juror, and if prejudice resulted.                        Id.   Our

cases set out a two-pronged inquiry: (1) whether the challenged

interchange was about the matter pending before the jury, and (2)

whether the defendant was prejudiced by the discussion.                        Id.

      The district court conducted an adequate investigation into

the   case    agent’s      conversation         with   the   two     jurors.    Before

dismissing        them,    the    judge    interviewed       the     two   jurors    and

determined that the topic of their communication with the agent was

unrelated to the trial and, although certainly improper, resulted
in no prejudice to Delagarza.               The court further questioned the

remaining jurors as to whether they had communicated with the

dismissed jurors.          None had and the court properly replaced the

dismissed jurors with alternates and allowed the trial to continue.

Whether      we   review    for    plain    error      or    abuse    of   discretion,

Delagarza’s appeal on this issue is without merit and is denied.

                                            V

      For the foregoing reasons, we reverse Delagarza’s conviction

for possession with intent to distribute marijuana and affirm his

conviction for conspiracy to possess with intent to distribute
marijuana.

                                                  MOTION TO DISMISS DENIED;
                                    AFFIRMED in part; REVERSED in part; and
                                                 REMANDED for RESENTENCING.




                                           -20-
                                            20